Exhibit 10.1
FIFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This Fifth Amendment to Amended and Restated Credit Agreement (this “Fifth
Amendment”), dated as of May 16, 2008 (the “Effective Date”), is by and among
DELTA PETROLEUM CORPORATION, a Delaware corporation (“Borrower”), JPMORGAN CHASE
BANK, N.A., a national banking association, as Administrative Agent
(“Administrative Agent”), and each of the financial institutions a party hereto
as Banks (hereinafter collectively referred to as “Banks,” and individually, a
“Bank”).
WITNESSETH:
     WHEREAS, Borrower, Administrative Agent and the financial institutions
party thereto as Banks are parties to that certain Amended and Restated Credit
Agreement dated as of November 17, 2006 (as amended, the “Credit Agreement”)
(unless otherwise defined herein, all terms used herein with their initial
letter capitalized shall have the meaning given such terms in the Credit
Agreement, as amended hereby); and
     WHEREAS, Borrower has requested that Banks (i) amend certain terms of the
Credit Agreement in certain respects, and (ii) establish a Borrowing Base of
$250,000,000 to be effective as of the Effective Date; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Banks have agreed to Borrower’s requests; and
     WHEREAS, Deutsche Bank Trust Company Americas and KeyBank, N.A. have been
appointed Co-Syndication Agents for Banks under the Credit Agreement.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Borrower, Administrative Agent and Banks hereby agree as follows:
     SECTION 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Fifth Amendment, and subject to the
satisfaction of each condition precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended effective as of the Effective Date in the
manner provided in this Section 1.
          1.1 Amendment to Definitions. The definitions of “Applicable Margin,”
“Loan Papers,” “Permitted Encumbrances,” “Restricted Payment” and “Syndication
Agent” contained in Section 1.1 of the Credit Agreement shall be amended to read
in full as follows:
          “Applicable Margin” means, on any date, with respect to each Type of
Revolving Loan, an amount determined by reference to the ratio of Outstanding
Credit to the Borrowing Base on such date in accordance with the table below:

1



--------------------------------------------------------------------------------



 



                      Applicable Margin     Ratio of Outstanding Credit to   for
Eurodollar   Applicable Margin for Borrowing Base   Loans   Base Rate Loans
> .90 to 1
    2.125 %     0.625 %
> .75 to 1 and < .90 to 1
    1.875 %     0.375 %
> .50 to 1 and < .75 to 1
    1.625 %     0.125 %
< .50 to 1
    1.375 %     0 %

          “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Notes, each Facility Guaranty which may now or hereafter be executed, each
Borrower Pledge Agreement which may now or hereafter be executed, each
Subsidiary Pledge Agreement which may now or hereafter be executed, the Existing
Mortgages (including all amendments thereto), all Mortgages now or at any time
hereafter delivered pursuant to Section 5.1, all Letters of Credit, the
Certificate of Effectiveness and all other certificates, documents or
instruments delivered in connection with this Agreement, as the foregoing may be
amended from time to time.
          “Permitted Encumbrances” means with respect to any asset:
     (a) Liens securing the Obligations;
     (b) minor defects in title which do not secure the payment of money and
otherwise have no material adverse effect on the value or the operation of the
subject property, and for the purposes of this Agreement, a minor defect in
title shall include, but not be limited to, easements, rights-of-way,
servitudes, permits, surface leases and other similar rights in respect of
surface operations, and easements for pipelines, streets, alleys, highways,
telephone lines, power lines, railways and other easements and rights-of-way,
on, over or in respect of any of the properties of any Credit Party that are
customarily granted in the oil and gas industry;
     (c) inchoate statutory or operators’ Liens securing obligations for labor,
services, materials and supplies furnished to Mineral Interests which are not
more than sixty (60) days delinquent (except to the extent permitted by
Section 8.7);
     (d) mechanic’s, materialmen’s, warehouseman’s, journeyman’s and carrier’s
Liens and other similar Liens arising by operation of Law in the ordinary course
of business which are not more than sixty (60) days delinquent (except to the
extent permitted by Section 8.7);
     (e) Liens for Taxes or assessments not yet due or not yet delinquent, or,
if delinquent, that are being contested in good faith in the normal course of
business by appropriate action, as permitted by Section 8.7;
     (f) lease burdens payable to third parties which are deducted in the
calculation of discounted present value in the Reserve Report including, without
limitation, any royalty, overriding royalty, net profits interest, production
payment, carried interest or reversionary working interest;

2



--------------------------------------------------------------------------------



 



     (g) Liens, charges and encumbrances upon Borrower’s assets, other than
Borrowing Base Properties, which in the aggregate, do not have a value in excess
of $1,000,000;
     (h) until the Acquisition Letters of Credit are cancelled, terminated
and/or released, the Lien encumbering the Cash Collateral Account (as defined in
the Cash Collateral Agreement) granted by Borrower to JPMorgan Chase Bank, N.A.,
as collateral agent under the Cash Collateral Agreement, and not as
Administrative Agent, Letter of Credit Issuer or a Bank, pursuant to the terms
of the Cash Collateral Agreement; and
     (i) Liens on real estate (but specifically no Borrowing Base Properties,
Mineral Interests or other collateral of Banks or Administrative Agent) securing
the Debt described in Section 9.1(h).
          “Restricted Payment” means, with respect to any Person, (a) any
Distribution by such Person, (b) any capital contribution, loan or advance
(other than a Permitted Investment) by any Credit Party to any Unrestricted
Subsidiary, (c) the issuance of a Guarantee by any Credit Party with respect to
any Debt or other obligation of any Unrestricted Subsidiary, other than
Guarantees of (i) Permitted Senior Unsecured Debt permitted by Section 9.1(d)
hereof, and (ii) Permitted Senior Convertible Debt permitted by Section 9.1(f)
hereof, (d) the retirement, redemption, defeasance, repurchase or prepayment
prior to scheduled maturity by such Person or any Affiliate of such Person of
any Debt of such Person, (e) the retirement, redemption or payment by Borrower
or any Affiliate of Borrower of any part of the principal of the Permitted
Senior Unsecured Debt at any time prior to the termination of all Commitments
and the payment and performance in full of the Obligations (other than inchoate
indemnification obligations arising under Section 14.3 hereof), or (f) the
retirement, redemption or payment by Borrower or any Affiliate of Borrower of
any part of the principal of the Permitted Senior Convertible Debt at any time
prior to the termination of all Commitments and the payment and performance in
full of the Obligations (other than inchoate indemnification obligations arising
under Section 14.3 hereof).
          “Syndication Agent” means, collectively, Deutsche Bank Trust Company
Americas and KeyBank, N.A., in their capacities as Co-Syndication Agents for
Banks hereunder or any successor thereto.
          1.2 Additional Definition. Section 1.1 of the Credit Agreement shall
be amended to add the following definition to such Section:
          “Fifth Amendment” means that certain Fifth Amendment to Amended and
Restated Credit Agreement dated as of May 16, 2008, among Borrower,
Administrative Agent and Banks party thereto.
          1.3 Amendment to Debt Covenant. Section 9.1 of the Credit Agreement
shall be amended to read in full as follows:
     ”Section 9.1 Incurrence of Debt. Borrower will not, nor will Borrower
permit any other Credit Party to, incur, become or remain liable for any Debt
other than (a) the Obligations, (b) payables incurred in the ordinary course of

3



--------------------------------------------------------------------------------



 



business (other than in connection with a loan or lending transaction) that are
not more than sixty (60) days past due, from the date of invoice or demand,
except such payables being contested in good faith in accordance with
Section 8.7 hereof, (c) Permitted Senior Unsecured Debt, (d) Guarantees of
Permitted Senior Unsecured Debt, (e) Permitted Senior Convertible Debt,
(f) Guarantees of Permitted Senior Convertible Debt, (g) Debt evidenced by the
Acquisition Letters of Credit, (h) non-recourse Debt incurred for the
acquisition of surface rights with respect to ranch land in an aggregate amount
not to exceed $20,000,000, and which Debt is secured only by such surface rights
in such ranch land, and no Mineral Interests or other property of any Credit
Party nor any other collateral of Banks or Administrative Agent shall be
provided by any Credit Party to secure such Debt; provided, that, such Debt (and
the documentation evidencing same) is subject to Administrative Agent’s prior
written approval of the terms and conditions thereof, and (i) other unsecured
Debt in an aggregate amount outstanding at any time not to exceed $25,000,000.”
          1.4 Restatement of Schedule 1.1. Schedule 1.1 to the Credit Agreement
shall be deleted in its entirety and replaced with Schedule 1.1 attached to this
Fifth Amendment.
     SECTION 2. Borrowing Base Redetermination. Notwithstanding anything to the
contrary contained in the Credit Agreement, including, without limitation, the
provisions of Article IV thereof, Borrower, Administrative Agent and Banks
hereby agree that the Borrowing Base in effect for the period from the Effective
Date until the date of the next Redetermination thereof shall be $250,000,000.
Borrower, Administrative Agent and Banks hereby further agree that the
Redetermination provided for in this Section 2 shall not be construed or deemed
to be a Special Redetermination for purposes of Section 4.3 of the Credit
Agreement.
     SECTION 3. Rearrangement of Existing Loans. Upon the effectiveness of this
Fifth Amendment, all of the Commitments and outstanding Obligations under the
Credit Agreement as of the date of such effectiveness shall hereby be
restructured, rearranged, renewed, extended and continued under the Credit
Agreement (as amended hereby) and all Revolving Loans and Letters of Credit
outstanding under the Credit Agreement as of the date of such effectiveness
shall hereby become Revolving Loans and Letters of Credit outstanding under the
Credit Agreement (as amended hereby). In connection with the foregoing, certain
Banks (the “Assigning Banks”) hereby sell, assign, transfer and convey, and
certain other Banks hereby purchase and accept, so much of the aggregate
Commitments under, Revolving Loans outstanding under, and participations in
Letters of Credit issued pursuant to, the Credit Agreement such that the
Commitments of each Bank shall be as set forth on Schedule 1.1 to the Credit
Agreement (as amended hereby). The foregoing assignments, transfers and
conveyances are without recourse to the Assigning Banks and without any
warranties whatsoever by any Agent, any Letter of Credit Issuer or any Assigning
Bank as to title, enforceability, collectibility, documentation or freedom from
liens or encumbrances, in whole or in part, other than the warranty of each
Assigning Bank that it has not previously sold, transferred, conveyed or
encumbered such interests.
     SECTION 4. Conditions Precedent. The effectiveness of (a) the amendments to
the Credit Agreement contained in Section 1 hereof, and (b) the establishment of
the Borrowing

4



--------------------------------------------------------------------------------



 



Base contained in Section 2 hereof, is subject to the satisfaction of each
condition precedent set forth in this Section 4:
          4.1 Closing Deliveries. Administrative Agent shall have received
(a) counterparts of this Fifth Amendment duly executed by Borrower and all
Banks, (b) a Note payable to the order of each Bank increasing or decreasing its
Commitment, each in the amount of such Bank’s revised Commitment, duly executed
by Borrower, (c) to the extent required by Section 5.1(b) of the Credit
Agreement, Mortgages in form and substance acceptable to Administrative Agent
and duly executed by Borrower, together with such documents and information as
required to be delivered by Borrower pursuant to Section 5.1(c) of the Credit
Agreement, and (d) such other documents, instruments and agreements as
Administrative Agent may reasonably require in connection with this Fifth
Amendment and the transactions contemplated hereby.
          4.2 No Defaults. Prior to and after giving effect to the amendments
contained in Section 1 hereof, no Default, Event of Default or Borrowing Base
Deficiency shall exist.
          4.3 Fees and Expenses. Borrower shall have paid (a) all fees and
amounts as Borrower shall be required to pay to Administrative Agent and its
Affiliates pursuant to any separate agreement between or among Borrower,
Administrative Agent and/or its Affiliates, and (b) all reasonable fees and
expenses incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Fifth Amendment, including, without
limitation, all reasonable fees and expenses of Vinson & Elkins L.L.P., counsel
to Administrative Agent.
          4.4 Other Documentation. Administrative Agent shall have received such
other documents, instruments and agreements as it or any Bank may reasonably
request, all in form and substance reasonably satisfactory to Administrative
Agent and Banks.
     SECTION 5. Representations and Warranties of Borrower. To induce Banks and
Administrative Agent to enter into this Fifth Amendment, Borrower hereby
represents and warrants to Banks and Administrative Agent as follows:
          5.1 Due Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Fifth Amendment are within Borrower’s corporate
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any governmental body, agency or official and
do not violate or constitute a default under any provision of applicable law or
any Material Agreement binding upon Borrower or result in the creation or
imposition of any Lien upon any of the assets of Borrower except Permitted
Encumbrances.
          5.2 Validity and Enforceability. This Fifth Amendment constitutes the
valid and binding obligation of Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
          5.3 Accuracy of Representations and Warranties. Each representation
and warranty of each Credit Party contained in the Loan Papers is true and
correct in all material

5



--------------------------------------------------------------------------------



 



respects as of the date hereof (except to the extent such representations and
warranties are expressly made as of a particular date, in which event such
representations and warranties were true and correct as of such date).
          5.4 Absence of Defaults. Prior to and after giving effect to the
amendments contained in Section 1 hereof, no Default or Event of Default has
occurred which is continuing.
          5.5 No Defense. Borrower has no defense to payment of, or any
counterclaim or rights of set-off with respect to, all or any portion of the
Obligations.
     SECTION 6. Miscellaneous.
          6.1 Reaffirmation of Loan Papers. Any and all of the terms and
provisions of the Credit Agreement and the other Loan Papers shall, except as
amended and modified hereby, remain in full force and effect, and are hereby
ratified and confirmed. The amendments contemplated hereby shall not limit or
impair any Liens securing the Obligations, each of which are hereby ratified,
affirmed and extended to secure the Obligations.
          6.2 Confirmation of Loan Papers and Liens. As a material inducement to
Banks to make the agreements and grant the amendments set forth herein, Borrower
hereby (a) acknowledges and confirms the continuing existence, validity and
effectiveness of the Loan Papers and the Liens granted thereunder, (b) agrees
that the execution, delivery and performance of this Fifth Amendment and the
consummation of the transactions contemplated hereby shall not in any way
release, diminish, impair, reduce or otherwise adversely affect such Loan Papers
and Liens, and (c) acknowledges and agrees that the Liens granted under the Loan
Papers secure, and after the consummation of the transactions contemplated
hereby will continue to secure, the payment and performance of the Obligations
as first priority perfected Liens, subject to the Permitted Encumbrances.
          6.3 Parties in Interest. All of the terms and provisions of this Fifth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
          6.4 Legal Expenses. Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Fifth Amendment.
          6.5 Counterparts. This Fifth Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Fifth Amendment until Borrower and all Banks have
executed a counterpart. Facsimiles shall be effective as originals.
          6.6 Complete Agreement. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.

6



--------------------------------------------------------------------------------



 



          6.7 Headings. The headings, captions and arrangements used in this
Fifth Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Fifth Amendment, nor
affect the meaning thereof.
          6.8 Effectiveness. This Fifth Amendment shall be effective
automatically and without necessity of any further action by Borrower,
Administrative Agent or Banks when counterparts hereof have been executed by
Borrower, Administrative Agent and all Banks, and all conditions to the
effectiveness hereof set forth herein and in the Credit Agreement have been
satisfied (including, without limitation, all conditions precedent set forth in
Section 4 hereof).
          6.9 Governing Law. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
     IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
be duly executed by their respective Authorized Officers on the date and year
first above written.
[Signature pages to follow]

7



--------------------------------------------------------------------------------



 



            BORROWER:

DELTA PETROLEUM CORPORATION,

a Delaware corporation
      By:   /s/ Kevin K. Nanke        Kevin K. Nanke,        Chief Financial
Officer and Treasurer     

     Each of the undersigned (i) consent and agree to this Fifth Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

            ACKNOWLEDGED AND AGREED TO BY:


DELTA EXPLORATION COMPANY, INC., a Colorado corporation
      By:   /s/ Kevin K. Nanke        Kevin K. Nanke,        Chief Financial
Officer and Treasurer        PIPER PETROLEUM COMPANY, a Colorado corporation
      By:   /s/ Kevin K. Nanke        Kevin K. Nanke,        Chief Financial
Officer and Treasurer     

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            CASTLE TEXAS EXPLORATION LIMITED PARTNERSHIP, a Texas
limited partnership
      By:   Delta Petroleum Corporation, a Delaware
corporation, its general partner and sole
limited partner
      By:   /s/  Kevin K. Nanke       Kevin K. Nanke,        Chief Financial
Officer and Treasurer        DPCA LLC, a Delaware limited liability company
      By:   /s/  Kevin K. Nanke       Kevin K. Nanke,        Chief Financial
Officer and Treasurer     

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/  J. Scott Fowler       J. Scott Fowler,        Senior Vice
President        BANK:


JPMORGAN CHASE BANK, N.A.
      By:   /s/  J. Scott Fowler       J. Scott Fowler,        Senior Vice
President     

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            BANK:


DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:    Susan LeFevre       Name:    Susan LeFevre       Title:    Director
            By:    Dusan Lazarov       Name:    Dusan Lazarov       Title:  
 Vice President    

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            BANK:


KEYBANK, N.A.
      By:    Kevin Hays       Name:    Kevin Hays       Title:    Director    

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            BANK:


U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Tyler Fauerbach       Name:   Tyler Fauerbach       Title:  
Vice President    

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            BANK:


BANK OF OKLAHOMA, N.A.
      By:   /s/ Michael M. Logan       Name:   Michael M. Logan       Title:  
Senior Vice President    

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            BANK:


NATIXIS

(f.k.a. Natexis Banques Populaires)
      By:   /s/ Donovan C. Broussard       Donovan C. Broussard      Managing
Director             By:   /s/ Liana Tchernysheva       Liana Tchernysheva     
Director   

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            BANK:


STERLING BANK
      By:   /s/ Ryan K. Michael       Name:   Ryan K. Michael       Title:  
Assistant Vice President    

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            BANK:


BANK OF SCOTLAND
      By:   /s/ JULIA R. FRANKLIN       Name:   JULIA R. FRANKLIN       Title:  
ASSISTANT VICE PRESIDENT    

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



            BANK:


CAPITAL ONE, NATIONAL ASSOCIATION (f/k/a Hibernia
National Bank)
      By:   /s/ Stan G. Weiser       Name:   Stan G. Weiser       Title:   Vice
President    

Signature Page
Fifth Amendment to Amended and Restated Credit Agreement
DELTA PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Financial Institutions

                  Banks   Commitment Amount     Commitment Percentage  
JPMorgan Chase Bank, N.A.
  $ 35,230,769.23       14.092308 %
Deutsche Bank Trust Company Americas
  $ 35,230,769.23       14.092308 %
KeyBank National Association
  $ 35,230,769.23       14.092308 %
U.S. Bank National Association
  $ 35,230,769.23       14.092308 %
Bank of Oklahoma, N.A.
  $ 30,000,000.00       12.000000 %
Natixis
  $ 23,076,923.08       9.230769 %
Sterling Bank
  $ 23,076,923.08       9.230769 %
Bank of Scotland
  $ 20,000,000.00       8.000000 %
Capital One, National Association
  $ 12,923,076.92       5.169231 %
 
           
Totals:
  $ 250,000,000.00       100 %
 
           

              Banks   Domestic Lending Office   Eurodollar Lending Office  
Address for Notice  
JPMorgan Chase Bank, N.A.
  10 South Dearborn   10 South Dearborn   2200 Ross Avenue, 3rd Floor
 
  Floor 7   Floor &   Mail Code: TX1-2911
 
  Chicago, Illinois 60603   Chicago, Illinois 60603   Dallas, Texas 75201
 
  Attn: Claudia Kech   Attn: Claudia Kech   Attn: J. Scott Fowler
 
  Tel. No. (312) 385-7041   Tel. No. (312) 385-7041   Tel. No. (214) 965-3226
 
  Fax No. (312) 385-7096   Fax No. (312) 385-7096   Fax No. (214) 965-3280
 
  e-mail: claudia.kech@jpmchase.com   e-mail: Claudia.kech@jpmchase.com  
e-mail: scott.fowler@jpmorgan.com
 
           
Deutsche Bank Trust Company Americas
  90 Hudson Street   90 Hudson Street   700 Louisiana Street, Suite 1500
 
  Jersey City, New Jersey 07302   Jersey City, New Jersey 07302   Houston, Texas
77002
 
  Attn: Patricia Ciocco   Attn: Patricia Ciocco   Attn: David E. Sisler
 
  Tel. No. (201) 593-2235   Tel. No. (201) 593-2235   Tel. No. (83) 239-4627
 
  Fax No. (201) 593-2308   Fax No. (201) 593-2308   Fax No. (832) 239-4693
 
  e-mail: patricia.ciocco@db.com   e-mail: patricia.ciocco@db.com   e-mail:
david.sisler@db.com
 
           
KeyBank National Association
  127 Public Square   127 Public Square   8117 Preston Road, Suite 440
 
  Cleveland, Ohio 44114   Cleveland, Ohio 44114   Dallas, Texas 75225
 
  Attn: Yvette M. Dyson-Owens   Attn: Yvette M. Dyson-Owens   Attn: Thomas Rajan
 
  Tel. No. (216) 689-4358   Tel. No. (216) 689-4358   Tel. No. (214) 414-2580
 
  Fax No. (216) 689-5962   Fax No. (216) 689-5962   Fax No. (214) 414-2610
 
  e-mail: Yvette_m_dyson-owens@keybank.com   e-mail:
Yvette_m_dyson-owens@keybank.com   e-mail: Thomas_rajan@keybank.com
 
           
U.S. Bank National Association
  555 SW Oak   555 SW Oak   950 Seventeenth Street
 
  PD-OR-P7LS   PD-OR-P7LS   DN-CO-T8E
 
  Portland, Oregon 97208   Portland, Oregon 97208   Denver, Colorado 80202
 
  Attn: Josie Butalid   Attn: Josie Butalid   Attn: Kathryn A. Gaiter
 
  Tel No. (503) 275-7861   Tel No. (503) 275-7861   Tel No. (303) 585-4210
 
  Fax No. (503) 275-8181   Fax No. (503) 275-8181   Fax No. (303) 585-4362
e-mail: kathryn.gaiter@usbank.com
 
           
Bank of Oklahoma, N.A.
  1625 Broadway   1625 Broadway   1625 Broadway
 
  Suite 1570   Suite 1570   Suite 1570
 
  Denver, Colorado 80202   Denver, Colorado 80202   Denver, Colorado 80202
 
  Attn: Jane Weller   Attn: Jane Weller   Attn: Michael M. Logan
 
  Tel No. (303) 864-7340   Tel No. (303) 864-7340   Tel No. (303) 864-7342
 
  Fax No. (303) 864-7349   Fax No. (303) 864-7349   Fax No. (303) 864-7349
 
  e-mail: jmweller@bokf.com   e-mail: jmweller@bokf.com   e-mail:
mlogan@bokf.com
 
           

Schedule 1.1-1

 



--------------------------------------------------------------------------------



 



              Banks   Domestic Lending Office   Eurodollar Lending Office  
Address for Notice  
Natixis
  Southwest Representative Office   Southwest Representative Office   Southwest
Representative Office
 
  333 Clay Street, Suite 4340   333 Clay Street, Suite 4340   333 Clay Street,
Suite 4340
 
  Houston, Texas 77002   Houston, Texas 77002   Houston, Texas 77002
 
  Attn: Tanya McAllister   Attn: Tanya McAllister   Attn: Donovan Broussard
 
  Tel. No. (713) 759-9409   Tel. No. (713) 759-9409   Tel. No. (713) 571-6167
 
  Fax No. (713) 571-6165   Fax No. (713) 571-6165   Fax No. (713) 759-0973
 
  e-mail: Tanya.mcallister@nyc.nxbp.com   e-mail: Tanya.mcallister@nyc.nxbp.com
  e-mail: Donovan.broussard@nyc.nxbp.com
 
           
Sterling Bank
  2550 N. Loop West, Suite 800   2550 N. Loop West, Suite 800   2550 N. Loop
West, Suite 800
 
  Houston, Texas 77092   Houston, Texas 77092   Houston, Texas 77092
 
  Attn: Cheri Allen   Attn: Cheri Allen   Attn: Ryan K. Michael
 
  Tel. No. (713) 507-7714   Tel. No. (713) 507-7714   Tel. No. (713) 507-7710
 
  Fax No. (713) 507-7908   Fax No. (713) 507-7908   Fax No. (713) 507-7948
 
  e-mail: cheri.allen@banksterling.com   e-mail: cheri.allen@banksterling.com  
e-mail: ryan.michael@banksterling.com
 
           
Bank of Scotland
  565 Fifth Avenue   565 Fifth Avenue   One City Centre
 
  New York, NY 10017   New York, NY 10017   1021 Main Street, Suite 1370
 
  Attn: Shirley Vargas   Attn: Shirley Vargas   Houston, Texas 77002
 
  Tel No. (212) 450-0875   Tel No. (212) 450-0875   Attn: Rex McSwain and
 
  Fax No. (212) 479-2807   Fax No. (212) 479-2807   Richard Butler
 
  e-mail: ShirleyVargas@bankofscotlandusa.com   e-mail:
ShirleyVargas@bankofscotlandusa.com   Tel No. (713) 650-0636/0609
Fax No. (713) 651-9714
 
          e-mail: RexMcSwain@bankofscotlandusa.com
RichardButler@bankofscotlandusa.com
 
           
Capital One, National Association
  313 Carondelet Street, 10th Floor   313 Carondelet Street, 10th Floor   313
Carondelet Street, 10th Floor
 
  New Orleans, Louisiana 70130   New Orleans, Louisiana 70130   New Orleans,
Louisiana 70130
 
  Attn: Nancy G. Moragas   Attn: Nancy G. Moragas   Attn: Nancy G. Moragas
 
  Tel No. (504) 533-2863   Tel No. (504) 533-2863   Tel No. (504) 533-2863
 
  Fax No. (504) 533-5594   Fax No. (504) 533-5594   Fax No. (504) 533-5594
 
  e-mail: nancy.moragas@capitalonebank.com   e-mail:
nancy.moragas@capitalonebank.com   e-mail: nancy.moragas@capitalonebank.com
 
         

Administrative Agent — Address:
2200 Ross Avenue, 3rd Floor
Mail Code TX1-2911
Dallas, Texas 75201
Attn: J. Scott Fowler
Tel. No. (214) 965-3226
Fax No. (214) 965-3280
Schedule 1.1-2

 